Citation Nr: 0943194	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for recognition as the surviving spouse 
of the Veteran for the purpose of Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from December 1952 to 
November 1954 and from March 1955 to April 1956.  The Veteran 
died in late 1999; the appellant is advancing this appeal as 
the Veteran's purported widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the Houston RO that 
denied recognition of the appellant as the Veteran's 
surviving spouse.  The appellant's application was viewed as 
an original claim; however, an unappealed decision by the 
Houston RO in June 2001 previously denied the claim.  In 
light of the prior denial, the Board has recharacterized the 
issue to accurately reflect the procedural history of this 
matter.

In February and August 2009, the appellant testified at 
hearings before a Decision Review Officer (DRO) and the 
undersigned Veterans Law Judge, respectively.  Transcripts of 
these hearings are associated in the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In November 1999, the appellant filed a claim for Dependency 
and Indemnity Compensation (DIC).  The claim was denied in 
June 2001.  The appellant did not appeal the decision, 
therefore, it became final.  38 U.S.C.A. § 7105.  
Consequently, the claim filed in May 2003 for the same 
benefits should have been developed and adjudicated as a 
claim to reopen rather than as an original claim.  

Without the predicate determination of whether new and 
material evidence has been submitted, VA may not review the 
merits of the claim.  The law provides that the submission of 
"new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim. Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  

Since the claim was processed as an original claim, the 
appellant was not given the appropriate notice pertinent to 
her claim.

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide, in part, that VA will 
notify the claimant and his or her representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his of her representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  They also require VA to assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence as well notice of 
what evidence and information was necessary to substantiate 
the underlying claim.  In carrying out this notice 
obligation, VA must inform the appellant of the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous denial.  

In this case, the record does not reflect that the appellant 
was provided adequate VCAA notice or notice that complies 
with the Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation of 
the evidence and information VA will 
obtain, evidence and information the 
appellant must provide, and evidence 
needed to establish recognition as a 
surviving spouse to include notice of the 
regulations pertinent to proof of 
marriage to include common law marriage, 
and marriages that are deemed valid.  

2.  Notice provided to the appellant must 
also be consistent with the Court's 
decision in Kent, as above, that includes 
the definition of new and material 
evidence, describes the basis for the 
RO's denial in June 2001, and with some 
degree of specificity (examples), 
explains what type of evidence would 
suffice to reopen her claim and what is 
necessary to substantiate the underlying 
claim.

3.  When the actions requested have been 
completed, the RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant and her 
representative an SSOC.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


